United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3914
                                   ___________

Alpha Bai Kamara,                      *
                                       *
             Petitioner,               *
                                       * Petition for Review of
       v.                              * an Order of the Board
                                       * of Immigration Appeals.
                    1
Eric H. Holder, Jr., Attorney General *
of the United States,                  * [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                             Submitted: December 18, 2009
                                Filed: December 23, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Alpha Bai Kamara, a citizen of Sierra Leone, petitions for review of an order
of the Board of Immigration Appeals (BIA), which affirmed an immigration judge’s
denial of asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). Having carefully reviewed the record, we conclude substantial
evidence supports the BIA’s denial of asylum and withholding of removal. See


      1
       Eric H. Holder, Jr., has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
Gitimu v. Holder, 581 F.3d 769, 772-74 (8th Cir. 2009); Uli v. Mukasey, 533 F.3d
950, 957 (8th Cir. 2008); Fofanah v. Gonzales, 447 F.3d 1037, 1040 (8th Cir. 2006).
We do not reach the merits of the denial of CAT relief because Kamara failed to
address the denial in his appeal to the BIA. See Mambwe v. Holder, 572 F.3d 540,
550 (8th Cir. 2009); Abebe v. Mukasey, 554 F.3d 1203, 1207-08 (9th Cir. 2009) (en
banc) (per curiam), petition for cert. filed, 78 U.S.L.W. 3322 (U.S. Nov. 16, 2009)
(No. 09-600).

      Accordingly, we deny the petition for review.
                     ______________________________




                                        -2-